99 N.Y.2d 566 (2003)
In the Matter of ABDUL AZIZ ALOMARI, Appellant,
v.
MICHAEL PIETRUSZKA, as Erie County Court Judge, Respondent, and FRANK J. CLARK, as Erie County District Attorney, Intervenor-Respondent.
Court of Appeals of the State of New York.
Submitted November 18, 2002.
Decided January 9, 2003.
*567 On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied.
Judge READ taking no part.